Siebecker, J.
(dissenting). I cannot concur in the affirmance of the judgment of the circuit court. The law governing the case is clearly stated in the head-note to Bailey v. Fink, 129 Wis. 373, 109 N. W. 86:
“A married woman cannot be charged in an action at law upon a note signed by her with her husband as surety for his debt, where her act in becoming a party to the note was not necessary or convenient to the use and enjoyment of her separate property or to the carrying on of her separate business, and did not relate to her personal services. The facts that the payee changed his position (as by releasing a mortgage on the husband’s chattels) on the faith of the wife’s *196signing the note, and that the note specifically stated that she charged her separate estate with the payment thereof, are not available as grounds of liability at law.”
See, also, Merrell v. Purdy, 129 Wis. 331, 109 N. W. 82.
I have read the evidence and find none whatever which in any sense tends to show that the defendant Anna Cayouette in any manner, directly or indirectly, made Sam Cayouette, her husband, her agent to borrow money or to attend to her business. I think the finding of the jury on this question is wholly unsupported by evidence. It is undisputed that Sam, the husband, obtained the license to conduct the saloon for himself, and that neither he nor Mr. Winter had any conversation or dealing with Anna Cayouette about borrowing this money from the bank. The evidence affirmatively shows that she knew nothing of the fact that her husband borrowed money from the bank in June, and it appears that she knew nothing about it until the following October, after Sam had used it for his individual saloon business and Winter was pressing him to have her sign the note. Mr. Winter testifies he had no communication with her on the subject. The representatives of the bank do not claim that they had any dealings with Arma Cayouette or that she was to sign the note and charge her separate estate with it, and the evidence is affirmative to the effect that she was not solicited to sign the note until October, after the loan was made to Sam .Cayouette in June. No witness was adduced who testified to any transaction tending to show that the husband was employed by the wife as agent or that she authorized him to obtain, and use the money for the benefit of her estate. The trial court and jury evidently thought that under the circumstances the money obtained from the bank was necessarily used by the husband in his saloon business and that this use operated for the benefit of the wife’s separate estate, and that under such circumstances she could be held on her subsequent promise to sign as surety. But this is untenable, for the reason that she cannot be held responsible for any finan*197cial obligation her husband incurred in conducting his separate saloon business, although he used her building. Such use of her property by him is in no legal sense for the benefit of her separate estate. But it is claimed that the separate property of the wife received the benefit of the money her husband borrowed, because the facts and circumstances show that the husband represénted her in securing a license in his name for the business to be conducted in her separate property, and thus to preserve the right to have this property devoted to the liquor business. There is, however, no evidence showing that the money in fact in any way benefited her estate, and the affirmative evidence is to the effect that she did not desire to have her husband conduct a saloon business, that she received no rent from him for the premises, that she did not know that her husband had borrowed money for the business until four months after he started the business for himself, at which time she first learned of this loan because he was threatened with having his license revoked and his business ruined and the liquor business discontinued in her building. Even then there is nothing to show that she desired to have the saloon business continued in her building in order to preserve the right to have it used for such a business. How the jury spelled out that the loán from the bank benefited her separate estate under these facts and circumstances is not perceived. The reasonable and the only permissible inferences of all the facts and circumstances of the case sustain and conclusively demonstrate to my mind that the husband obtained the loan without his wife’s knowledge for his personal use and that the wife’s séparate estate was not benefited by the loan, and that it plainly appears that the bank and the guarantor, upon discovering, four months after the loan was made, that the husband was in failing financial circumstances, prevailed upon him to have his wife, who up to this time was ignorant of the loan, sign his note as surety and that she did so when her act did not benefit her separate property or business and she did not agree nor intend to *198charge her separate estate. In my opinion the verdict is not supported by the evidence and the judgment should be reversed.